Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.

Status of the Claims
Claims 1-19 were previously pending and subject to a final office action mailed June 23, 2020.  Claims 1-3, 5-9, 11-14 and 17-18 are amended, claims 20-22 are newly added and claims 4, 10, 15-16 and 19 were left as previously presented.  Claims 1-22 are currently pending and subject to the non-final office action below.

Response to Arguments
Applicant argues that Miller in view of Miller fails to teach updating a travel preference profile…based on the at least a characteristic of the one or more action…wherein the one or more action are selected from the group consisting of: selecting one or more elements of the matrix…changing the flight matrix format…and selecting a flight itinerary. In response, claim 1 defines the one or more actions as 

Claim Interpretation
Claim 1 recites “at least one of a group consisting of a positive operation, a negative operation, a replacement operation, an AND operation, and an OR operation”. Claim 1 recites 3 optional steps for the flight matrix elements, however, claims 20-22 define each one of the steps which makes those claims optional. Applicant is required to either cancel the claims or rewrite them in proper form, since it is unclear which option the applicant is trying to consider.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the selection elements” and “the selected elements” in lines 24 and 26. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a characteristic of the one or more actions" in line 3. Claim 1 also recites “a characteristic of the one or more actions”. It is unclear whether the claimed “a characteristic” of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "at least a preference of the one or more preferences" in line 5. Claim 1 also recites "at least a preference of the one or more preferences". It is unclear whether the claimed “at least a preference” of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a positive operation" in line 3. Claim 1 also recites "a positive operation". It is unclear whether the claimed "a positive operation" of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a negative operation" in line 6. Claim 1 also recites "a negative operation". It is unclear whether the claimed "a negative operation" of claim .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a replacement operation" in line 9. Claim 1 also recites "a replacement operation". It is unclear whether the claimed "a replacement operation" of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the replacing element" and “the replaced element” in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "an AND operation" in line 13. Claim 1 also recites " an AND operation". It is unclear whether the claimed " an AND operation" of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "an OR operation" in line 17. Claim 1 also recites " an OR operation". It is unclear whether the claimed " an OR operation" of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a flight itinerary" in line 20. Claim 1 also recites "a flight itinerary". It is unclear whether the claimed "a flight itinerary" of claim 1 is the same as claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the selection elements” and “the selected elements” in line 24 and 26. There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "a characteristic" in lines 12 and 17. It is unclear whether the claimed “a characteristic” in lines 12 and 17 of claim 1 are the same.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "a characteristic of the one or more actions" in line 3. Claim 5 also recites “a characteristic of the one or more actions”. It is unclear whether the claimed “a characteristic” of claim 5 is the same as claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two consecutive actions" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "at least a preference of the one or more preferences" in line 5. Claim 5 also recites "at least a preference of the one or more preferences". It is unclear whether the claimed “at least a preference” of claim 5 is the same as claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "at least a characteristic" in lines 6 and 7. Claim 5 also recites "at least a characteristic". It is unclear whether the claimed "at least a characteristic" of claim 5 is the same as claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "an element of the elements of the one or more elements" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "a preference" in line 9. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a preference" in lines 4 and 9. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "at least a characteristic" in lines 5-6. Claim 5 also recites "at least a characteristic". It is unclear whether the claimed "at least a characteristic" of claim 5 is the same as claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the ranges of categories” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation “the selection” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "a positive operation" in line 3. Claim 5 also recites "a positive operation". It is unclear whether the claimed "positive operation" of claim 5 is the same as claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the selection” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a replacement operation" in line 3. Claim 5 also recites "a replacement operation". It is unclear whether the claimed "replacement .  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the replaced element” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the search result” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the searched flight itineraries” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a travel preference" in line 3-4. Claim 5 also recites "a travel preference". It is unclear whether the claimed "travel preference" of claim 5 is the same as claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "at least a preference of the one or more preferences" in line 13. Claim 1 also recites "at least a preference of the one or more preferences". It is unclear whether the claimed “at least a preference” of claim 1 is the same as claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "at least a characteristic" in lines 14-16. Claim 1 also recites "at least a characteristic". It is unclear whether the claimed "at least a characteristic" of claim 1 is the same as claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a preference" in line 19 and 22. Claim 1 also recites "a preference". It is unclear whether the claimed "a preference" of claim 1 is the same as claim 17.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "an element of the elements of the one or more elements" in lines 20 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "at least a preference of the one or more preferences" in line 5. Claim 5 also recites "at least a preference of the one or more preferences". It is unclear whether the claimed “at least a preference” of claim 5 is the same as claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "at least a characteristic" in lines 6-8. Claim 5 also recites "at least a characteristic". It is unclear whether the claimed "at least a characteristic" of claim 5 is the same as claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a preference" in line 10 and 13. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "an element of the elements of the one or more elements" in lines 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "at least a characteristic" in line 2. Claim 5 also recites "at least a characteristic". It is unclear whether the claimed "at least a characteristic" of claim 5 is the same as claim 19.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "a preference" in line 4. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a negative operation" in line 1. Claim 5 also recites "a negative operation". It is unclear whether the claimed "a negative operation" of claim 5 is the same as claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "an AND operation" in line 1. Claim 5 also recites " an AND operation". It is unclear whether the claimed " an AND operation" of claim 5 is the same as claim 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a preference" in line 2. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "an OR operation" in line 1. Claim 5 also recites " an OR operation". It is unclear whether the claimed " an OR operation" of claim 5 is the same as claim 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "a preference" in line 2. Claim 5 also recites "a preference". It is unclear whether the claimed "a preference" of claim 5 is the same as claim 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Application Publication No. 2016/0364815) in view of Paser et al. (U.S. Patent Application Publication No. 2016/0239765).

As to claims 1 and 5, Miller teaches a computer program product and a method comprising:
obtaining at least a characteristic of one or more actions of a customer during a process of the customer selecting one or more flight itineraries from a number of flight itineraries presented to the customer as a result of a flight search based on inputs of a departure location, an arrival location, and a date or a date range of departure, (para 20 
wherein the number of flight itineraries are configured to be displayed in a flight matrix format, wherein the flight matrix format is configured to show categories of the number of flight itineraries and ranges of the categories; (para 38, 68 and fig. 5, show that the system presents the user with a flight matrix that would show the departure location, date range and arrival location)
identifying one or more preferences of the customer based on the at least a characteristic of the one or more actions; (para 19, 26 and 32, show that the system searches the query that the user submitted with respect to user preferences)
wherein the profile is configured for prioritizing the number of flight itineraries, wherein the one or more actions comprise: selecting one or more elements of the flight matrix, (fig. 15-17, para 80, 82, show that the user provides user preferences and creating a user profile comprising user preferences)
changing the flight matrix format to a flight itinerary format, wherein the flight itinerary format is configured to show information of the flight itineraries from the departure location to the arrival location at the date of date range of departure, and selecting a flight itinerary. (para 68, 70 and fig. 6 and 7, show that the system flips the flight matrix to a flight itinerary)
Miller does not teach:
updating a travel preference profile of the customer, wherein the travel preference profile comprises the one or more preferences, wherein the updating comprises 
wherein the selection of each of the one or more elements comprises at least one of a group consisting of a positive operation, a negative operation, a replacement operation, an AND operation, and an App. No. 15/498,474-2-OR operation, wherein after the selection, elements of the matrix are configured to show whether or not there are flight itineraries of the number of flight itineraries meeting characteristics of the selected elements, 
However, Pasero teaches:
updating a travel preference profile of the customer, wherein the travel preference profile comprises the one or more preferences, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on the at least a characteristic of the one or more actions, (para 17-19 and 50-51, the customer profile is updated based on user selecting flight itineraries)
wherein the selection of each of the one or more elements comprises at least one of a group consisting of a positive operation, a negative operation, a replacement operation, an AND operation, and an App. No. 15/498,474-2-OR operation, wherein after the selection, elements of the itinerary are configured to show whether or not there are flight itineraries of the number of flight itineraries meeting characteristics of the selected elements (para 33, 35, 51, selection of, origin, destination, travel dates are logical AND operations, selection of an itinerary is a positive operation)   
It would have been obvious to one having skill in the art at the effective filling date of the invention to update a preference profile based on user actions in Miller as 
As to claim 2, Miller in view of Pasero teach all the limitations of claim 1 as discussed above. 
Miller further teaches:
wherein a portion of the flight matrix is shown, wherein the categories or the ranges of categories of the portion of the flight matrix are determined based on the travel preference profile.(para 26, 35, 46 and 80, show that the flight matrix is shown based on user preferences)
As to claim 4, Miller in view of Pasero teach all the limitations of claims 1 and 5 as discussed above. 
Miller does not teach:
wherein a selection of an element of the one or more elements of the flight matrix for a positive operation updates the travel preference profile with an increase in an associated preference in the travel preference profile of the customer, or wherein a selection of an element of the one or more elements of the flight matrix for a negative operation updates the travel preference profile with a decrease in an associated preference in the travel preference profile of the customer, or  App. No. 15/498,474-3 -wherein a selection of an element of the one or more elements of the flight matrix for a replacement operation updates the travel preference profile with an increase in a preference in the travel preference profile of the customer associated with the replacing element and a 
However, Pasero teaches:
wherein a selection of an element of the one or more elements of the flight matrix for a positive operation updates the travel preference profile with an increase in an associated preference in the travel preference profile of the customer, or wherein a selection of an element of the one or more elements of the flight matrix for a negative operation updates the travel preference profile with a decrease in an associated preference in the travel preference profile of the customer, or  wherein a selection of an element of the one or more elements of the flight matrix for a replacement operation updates the travel preference profile with an increase in a preference in the travel preference profile of the customer associated with the replacing element and a decrease in a preference in the travel preference profile of the customer associated 
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Paser that doing so would assist the traveler in selecting a search result from among a large number of search results matching their query and would therefore make the search process more efficient. 
As to claim 7, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller further teaches:
wherein the one or more actions further comprises a booking action, wherein the at least a characteristic of the one or more actions comprises at least an element of the 
Miller does not teach:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a booking action, 
wherein the updating comprises an increase in a preference in the travel preference profile associated with the at least an element of the elements involved in the booked flight itinerary.
However, Pasero teaches:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a booking action, wherein the updating comprises an increase in a preference in the travel preference profile associated with the at least an element of the elements involved in the booked flight itinerary. (para 33, 35 and 51, show that the user selecting an itinerary, i.e. positive operation, increases the value for some of the preferences, such as price, time etc…)

As to claim 8, Miller in view of Pasero teaches all the limitations of claim 5 as discussed above. 
Miller does not teach:
wherein the one or more actions further comprises re-arranging the categories of the number of flight itineraries, and wherein the re-arrangement of the categories updates the travel preference profile with a change in a preference in the travel preference profile of the customer associated with the re-arranged categories.
However, Pasero teaches:
wherein the one or more actions further comprises re-arranging the categories of the number of flight itineraries, and wherein the re-arrangement of the categories updates the travel preference profile with a change in a preference in the travel preference profile of the customer associated with the re-arranged categories. (para. 50-51 and 55 and 58-60, show that user rank travel itineraries from best to worse, based on the user selection, the profile is updated)
It would have been obvious to one having skill in the art at the effective filling date of the invention to modify the preference profile for a user based on rearrangement in Miller as taught by Pasero. Motivation to do so comes from the teachings of Pasero 
As to claim 9, Miller in view of Pasero teaches all the limitations of claim 5 as discussed above. 
Miller further teaches:
wherein the one or more preferences are identified from a list of preferences in the travel preference profile. (para 26, 35, 46 and 80, show that the system searches the itineraries based on user preferences)
As to claim 10, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller further teaches:
wherein the flight matrix comprises a 2D matrix with one dimension being the categories and one dimension being the ranges of the categories, wherein each category of the categories represents a characteristic of the number of flight itineraries, wherein elements in the ranges corresponded to a category of the categories comprises different values of the category wherein a flight itinerary of the number of flight itineraries comprises a list of individual flights. (para 38, 55 and 68-70 show that the flight matrix consists of columns and rows that represent flights and prices (i.e. categories))
As to claim 11, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller further teaches:
wherein a portion of the flight matrix is shown, wherein the categories or the ranges of categories of the portion of the flight matrix are determined based on the travel 
As to claim 12, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller does not teach:
wherein the selection comprises a positive operation, the selection updates the travel preference profile with an increase in an associated preference in the travel preference profile of the customer, and wherein when the selection comprises a negative operation, the selection updates the travel preference profile with a decrease in an associated preference in the travel preference profile of the customer.
However, Pasero teaches:
wherein the selection comprises a positive operation or a negative operation, wherein when the selection comprises a positive operation, the selection updates the travel preference profile with an increase in an associated preference in the travel preference profile of the customer, and wherein when the selection comprises a negative operation, the selection updates the travel preference profile with a decrease in an associated preference in the travel preference profile of the customer. (para 33, 35 and 51, show that the user selecting an itinerary, i.e. positive operation, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Paser that doing so would assist the traveler in selecting a search 
As to claim 13, Miller in view of Pasero teaches all the limitations of claim 5 as discussed above. 
Miller does not teach:
wherein the selection comprises a replacement operation, and the travel preference profile is updated with an increase in a preference in the travel preference profile of the customer associated replacing element and a decrease in the preference in the travel preference profile of the customer associated with the replaced element.
However, Pasero teaches:
wherein the selection comprises a replacement operation, and the travel preference profile is updated with an increase in a preference in the travel preference profile of the customer associated replacing element and a decrease in the preference in the travel preference profile of the customer associated with the replaced element. (para. 50-51 and 55 and 58-60, show that user rank travel itineraries, i.e. replacing the order of the itineraries, interpreted to be “replacement operation”, from best to worse, based on the user selection, the profile is updated by increasing/decreasing the value of the preferences of the profile)
As to claim 14, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller does not teach:
wherein the one or more actions further comprises a selection of the flight itinerary for booking, wherein the selection of the flight itinerary for booking updates the travel 
However, Pasero teaches:
wherein the one or more actions further comprises a selection of the flight itinerary for booking, wherein the selection of the flight itinerary for booking updates the travel preference profile with an increase in a preference in the travel App. No. 15/498,474_7_preference profile of the customer associated with at least an element of the one or more elements of the flight matrix involved in the booked flight itinerary. (para 33, 35 and 51, show that the user selecting an itinerary, i.e. positive operation, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search result from among a large number of search results matching their query and would therefore make the search process more efficient.
As to claim 16, Miller in view of Pasero teach all the limitations of claim 5 as discussed above.
Miller further teaches:
wherein the number of flight itineraries using the inputs based on the travel preference profile results in one or less than 5 flight itineraries. (para 84 and fig. 20, shows that after the search is completed the user ends with a single itinerary that suits the profile)
As to claim 17, Miller in view of Pasero teach all the limitations of claim 1 as discussed above. 
Miller further teaches:
wherein the one or more actions further comprises a booking action and a browsing action, (para 20, 28, 76-77 and fig. 13-14, show that the user submits a search query (i.e. browsing action) and then selects (i.e. booking action) the flight itinerary that is more suitable to his/her needs based on departure date desired)
wherein the at least a characteristic of the one or more actions comprises elements of the one or more elements of the flight matrix involved in booked flight itinerary of the booking action, (fig. 13-14 14 and para 76-77)
wherein the at least a characteristic of the one or more actions comprises elements of the flight matrix involved in the browsed flight itinerary, (para 20 and 28)
Miller does not teach:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a browsing action,
wherein the updating comprises an increase in a preference in the travel preference profile associated with the at least an element of the one or more elements of the flight matrix involved in the booked flight itinerary, 
wherein the updating comprises a lower increase in a preference in the travel preference profile associated with the elements involved in the browsed flight itinerary 
However, Pasero teaches:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a browsing action,
wherein the updating comprises an increase in a preference in the travel preference profile associated with the at least an element of the one or more elements of the flight matrix involved in the booked flight itinerary, wherein the updating comprises a lower increase in a preference in the travel preference profile associated with the elements involved in the browsed flight itinerary as compared to at least an element of the one or more elements of the flight matrix involved in the booked flight itinerary. (para 33, 35 and 51, show that the user selecting an itinerary, i.e. browsing operation, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search result from among a large number of search results matching their query and would therefore make the search process more efficient. 
As to claim 18, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 

wherein the one or more actions further comprises a browsing action, wherein the at least an element of the one or more actions comprises elements involved in the browsed flight itinerary, (para 20 and 28)
Miller does not teach:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a browsing action,
wherein the updating comprises a lower increase in a preference in the travel preference profile associated with the at least an element of the one or more elements of the flight matrix involved in the browsed flight itinerary as compared to elements involved in a booked flight itinerary.
However, Pasero teaches:
Updating, by a hardware processor, the travel preference profile of the customer, wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on at least a characteristic of a browsing action,
App. No. 15/498,474-8- wherein the updating comprises a lower increase in a preference in the travel preference profile associated with the at least an element of the one or more elements of the flight matrix involved in the browsed flight itinerary as compared to elements involved in a booked flight itinerary. (para 33, 35 and 51, show that the user selecting an 
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search result from among a large number of search results matching their query and would therefore make the search process more efficient. 
As to claim 19, Miller in view of Pasero teach all the limitations of claim 5 as discussed above. 
Miller further teaches:
wherein the at least a characteristic of the one or more actions comprises an aspect of travel, (para 20 and 28)
Miller does not teach:
wherein the updating comprises an increase in a preference in the travel preference profile associated with an aspect of travel.
However, Pasero teaches:
wherein the updating comprises an increase in a preference in the travel preference profile associated with an aspect of travel. (para 33, 35 and 51, show that the user selecting an itinerary, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease 
As to claims 20, Miller in view of Pasero teach all the limitations of claim 5 as discussed above.
Miller does not teach:
wherein the selection comprises a negative operation, and the travel preference profile is updated with a decrease in an associated preference in the travel preference profile of the customer.
However, Pasero teaches:
wherein the selection comprises a negative operation, and the travel preference profile is updated with a decrease in an associated preference in the travel preference profile of the customer. (para 8, 19, 33, 35 and 51, show that the user selecting an itinerary, i.e. positive operation, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search
As to claims 21, Miller in view of Pasero teach all the limitations of claim 5 as discussed above.
Miller does not teach:

However, Pasero teaches:
wherein the selection comprises an AND operation, and the travel preference profile is updated with an increase in a preference in the travel preference profile of the customer associated with the element. (para 8, 19, 33, 35 and 51, show that the user selecting an itinerary, i.e. positive operation, increases the value for some of the preferences, such as price, time etc…)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search.
As to claims 22, Miller in view of Pasero teach all the limitations of claim 5 as discussed above.
Miller does not teach:
wherein the selection comprises an OR operation, and the travel preference profile is updated with an equal increase in a preference in the travel preference profile of the customer associated with the element.
However, Pasero teaches:
wherein the selection comprises an OR operation, and the travel preference profile is updated with an equal increase in a preference in the travel preference profile of the customer associated with the element. (para 8, 19, 33, 35 and 51, show that the user 
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to use multiple elements and increase/decrease the elements of an itinerary in Miller in view of Pasero. Motivation to do so comes from the teachings of Pasero that doing so would assist the traveler in selecting a search

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Application Publication No. 2016/0364815) in view of Pasero (U.S. Patent Application Publication No. 2016/0239765), further in view of Penilla (U.S. Patent No. 9,288,270).

As to claims 3 and 6, Miller in view of Pasero teach all the limitations of claim 1 as discussed above. 
Miller and Paero do not teach:
wherein the one or more actions further comprise two consecutive actions, 
wherein the at least a characteristic of the one or more actions comprises a delay time between the two consecutive actions, 
wherein the updating comprises modifying at least a preference of the one or more preferences in the travel preference profile based on the delay time between the two consecutive actions.
However, Penilla teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to modify at least a preference of a profile based on a delay between two consecutive actions in Miller in view of Pasero as taught by Wu. Motivation to do so comes from the teachings of Wu that doing so would guard the system against unwanted access and would therefore in turn make the system safer to use.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Application Publication No. 2016/0364815) in view of Miller (U.S. Patent Application Publication No. 2016/0239765), further in view of Brodziak (U.S. Patent Application Publication No. 2014/0052714).
As to claim 15, Miller in view of Pasero teach all the limitations of claim 5 as discussed above.
Miller and Paero do not teach:
displaying less than 5 flight itineraries of the search result, wherein the displayed flight itineraries are selected among the searched flight itineraries based on a travel 
However, Brodziak teaches:
displaying less than 5 flight itineraries of the search result, wherein the displayed flight itineraries are selected among the searched flight itineraries based on a travel preference profile of the customer; displaying an option for expanding the displayed flight itineraries (fig. 8 and para 91, show that the system displays 3 (item 806) itineraries for a user to choose from)
It would have been obvious to one having skill in the art at the effective filling date of the invention to display a small number of itineraries for a user in Miller as taught by Brodziak. Motivation to do so comes from the knowledge well known in the art at the effective filling date of the invention that doing so would allow the user to obtain the best fit itinerary. 

Conclusion                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/           Examiner, Art Unit 3628